DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 14 and 15 are objected to because of the following informalities:  
The claims require both PILC and non-PILC conductor conduits.  However, how can they be both?  The Office interprets the limitations as being both non-PILC conductor.
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 11, 16-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Birkner US Patent 3726396.
With respect to claim 1, Birkner discloses a system for collecting and storing different types of electrical cable, the system comprising: 
a first cable reel (10a) comprising: 
a first wheel member (top wheel portion of 10a); 
a second wheel member (bottom wheel portion of 10a) spaced apart from the first wheel member; 
a first inner wheel member (12a) disposed between the first wheel member and the second wheel member; 
a plurality of first gear members (22 on top wheel portion of 10a)) disposed on a first outer surface (outer top surface) of the first wheel member (as shown in Figure 6), wherein each of the plurality of first gear members have an elongated shape (22 is elongated and extends radially) and extending radially relative to an axis of rotation of the first wheel; and 
a plurality of second gear members (22 on bottom wheel portion of 10a) disposed on a second outer surface (bottom outer surface of 10a) of the second wheel member, wherein each of the plurality of second gear members having an elongated shape and extending radially (22 is elongated and extends radially) relative to an axis of rotation of the second wheel.

2. (Original) The system of claim 1, wherein each of the plurality of first gear members (22a) extend in a radial direction from an axis of rotation of the first cable reel (same as above).

3. (Currently Amended) The system of claim 1, further comprising 
a second cable reel (10b), the second cable reel comprising: 
a third wheel member (top portion of 10b); 
a fourth wheel member (bottom portion of 10b) spaced apart from the third wheel member; 
a second inner wheel member (12b) disposed between the third wheel member and the fourth wheel member; 
a plurality of third gear members (22 on top portion of 10b) disposed on a third outer surface (top outer surface of 10b) of the third wheel member, wherein each of the plurality of third gear members having an elongated shape and extending radially (22 on 10b is elongated and extends radially) relative to an axis of rotation of the third wheel; 
a plurality of fourth gear members (22 on bottom portion of 10b) disposed on a fourth outer surface (outer surface of bottom 10b) of the fourth wheel member, wherein each of the plurality of fourth gear members having an elongated shape and extending radially (22 on 10b is elongated and extends radially) relative to an axis of rotation of the fourth wheel; and 
wherein the plurality of third gear members are arranged to engage the plurality of second gear members when the second cable reel is disposed adjacent the first cable reel (as shown in Figures 1, 3, 4 [22 of 10a interlocks with 22 of 10b).

4. (Original) The system of claim 1, wherein the first inner wheel member is comprised of a plurality of inner wheel members (plurality of component members sections formed together to form drum) coupled to each other.

6. (Original) The system of claim 1, wherein the first wheel member includes a first coaxial opening (central opening of 10a to receive shaft or core), and the second wheel member includes a second coaxial opening (central opening in 10b to receive shaft or core).

11. (Currently Amended) A method of collecting electrical conductors, the method comprising: 
providing a first cable reel (10a) having a pair of first wheel members (top and bottom of 10a) coupled by a first inner wheel (12a), each of the pair of first wheel members having a plurality of first gear members (22 of 10a) disposed on outer surfaces of the pair of first wheel members, wherein each of the plurality of first gear members have an elongated shape and extending radially (both elongated and extends radially) relative to an axis of rotation of the first wheel;
 providing a second cable reel (10b) having a pair of second wheel members (top and bottom of 10b) coupled by a second inner wheel (12b), each of the pair of second wheel members having a plurality of second gear members (22 of 10b) disposed on outer surfaces of the pair of second wheel members, wherein each of the plurality of second gear members have an elongated shape and extending radially (elongated and extends radially) relative to an axis of rotation of the second wheel; 
disposing the second cable reel adjacent the first cable reel (stacked); 
engaging the plurality of first gear members with the plurality of second gear members (see Figure 3 or 4); and wherein the first cable reel and the second cable reel rotate about a common axis (rotational axis) of rotation when the plurality of first gear members are coupled to the plurality of second gear members.


16. (New) The system of claim 1, wherein each of the plurality of first gear teeth have an isosceles trapezoidal shape (22 is shaped accordingly) with a shorter length edge being located closer to the axis of rotation of the first wheel than a longer length edge.

17. (New) The system of claim 16, wherein each of the plurality of second gear teeth have an isosceles trapezoidal shape (22 is shaped accordingly) with a shorter length edge being located closer to the axis of rotation of the second wheel than a longer length edge.

18. (New) The system of claim 11, wherein each of the plurality of first gear teeth have an isosceles trapezoidal shape (22 is shaped accordingly) with a shorter length edge being located closer to the axis of rotation of the first wheel than a longer length edge.

19. (New) The system of claim 18, wherein each of the plurality of second gear teeth have an isosceles trapezoidal shape (22 is shaped accordingly) with a shorter length edge being located closer to the axis of rotation of the second wheel than a longer length edge.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 8-10, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birkner US Patent 3726396.


With respect to claim 5, Birkner discloses the system of claim 4, except further comprising a plurality of steel bands disposed about the plurality of inner wheel members.

However, the Examiner takes Official Notice it was known in the reel art to have a plurality of steel bands disposed about the plurality of inner wheel members.    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the invention of Birkner with the steel bands around the inner wheel members to provide a protective cover to reduce wear and shear effects.


With respect to claim 8, Birkner discloses the system of claim 1, except wherein a distance between the first outer surface and the second outer surface is 30 inches;
[claim 9] wherein the first wheel member and the second wheel member have an outer diameter of 96 inches;
[claim 10] wherein an inner diameter of the first wheel member is 43 inches.
However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the invention of Birkner with measurements of 30 inches between the first and second outer surfaces, or first and second wheel members with outer diameters of 96 inches, or 43 inches of the first wheel member, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art for the purpose of accommodating cable wires that extend 29 inches in width when wound, 95 inches in diameter when wound; and accommodating a shaft that is 42 inches diameter to effectively rotate the spools of that size.

12. (Original) The method of claim 11, further comprising coupling a first electrical conductor to the first inner wheel, and rotating the first cable reel and the second cable reel to wrap the first electrical conductor about the first inner wheel.

13. (Original) The method of claim 12, further comprising coupling a second electrical conductor to the second inner wheel, and rotating the first cable reel and the second cable reel to wrap the second electrical conductor about the second inner wheel.

14. (Original) The method of claim 13, wherein the first electrical conductor is a PILC type electrical conductor.

With respect to claim 14-15, Birkner discloses the method of claim 13, except wherein the first electrical conductor is a PILC type electrical conductor (assumed non PILC conductor in view of objection).
However, the Examiner takes Official Notice it was known in the reel art to have the first electrical conductor be a non-PILC type electrical conductor.    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the invention of Birkner with a non-PILC conductor for the purpose of winding and unwinding a cable on stackable reels.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E GALLION whose telephone number is (571)272-5998. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E GALLION/Examiner, Art Unit 3654